1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   TERRENCE LAMONT DAVIS,                          )   Case No.: 1:18-cv-01393-SAB (PC)
                                                     )
12                    Plaintiff,                     )
                                                     )   ORDER DIRECTING CLERK OF COURT TO
13          v.                                           ASSIGN A DISTRICT JUDGE TO THIS ACTION
                                                     )
14                                                   )   FINDINGS AND RECOMMENDATIONS
     CALIFORNIA CORRECTIONAL
                                                     )   RECOMMENDING THAT PLAINTIFF’S
     INSTITUTION TRUST OFFICE
15                                                   )   MOTION FOR ACCESS TO THE LAW
     OFFICIALS, et al.,                              )   LIBRARY BE DENIED
16                                                   )
                      Defendants.                    )   [ECF No. 5]
17                                                   )
18          Plaintiff Terrence Lamont Davis is proceeding pro se in this civil rights action pursuant to 42
19   U.S.C. § 1983.
20          On October 29, 2018, Plaintiff filed a request for injunctive relief for access to the law library.
21                                                       I.
22                                             INTRODUCTION
23          Plaintiff filed the instant action on October 10, 2018. On October 15, 2018, the Court directed
24   Plaintiff to pay the $400.00 filing fee or submit an application to proceed in forma pauperis within
25   forty-five days, i.e. November 29, 2018. (ECF No. 4.)
26   ///
27   ///
28   ///
                                                         1
1                                                           II.

2                                                    DISCUSSION

3            A.      Legal Standards

4            A preliminary injunction is an extraordinary remedy never awarded as of right. Winter v. Natural

5    Resources Defense Council, Inc., 555 U.S. 7, 9 (2008). For each form of relief sought in federal court,

6    Plaintiff must establish standing. Summers v. Earth Island Institute, 555 U.S. 488, 493 (2009); Mayfield

7    v. United States, 599 F.3d 964, 969 (9th Cir. 2010). This requires Plaintiff to show that he is under

8    threat of suffering an injury in fact that is concrete and particularized; the threat must be actual and

9    imminent, not conjectural or hypothetical; it must be fairly traceable to challenged conduct of the

10   defendant; and it must be likely that a favorable judicial decision will prevent or redress the injury.

11   Summers, 555 U.S. at 493; Mayfield, 599 F.3d at 969.

12           Further, any award of equitable relief is governed by the Prison Litigation Reform Act, which

13   provides in relevant part, “Prospective relief in any civil action with respect to prison conditions shall

14   extend no further than necessary to correct the violation of the Federal right of a particular plaintiff or

15   plaintiffs. The court shall not grant or approve any prospective relief unless the court finds that such

16   relief is narrowly drawn, extends no further than necessary to correct the violation of the Federal right,

17   and is the least intrusive means necessary to correct the violation of the Federal right.” 18 U.S.C. '

18   3626(a)(1)(A). Thus, the federal court’s jurisdiction is limited in nature and its power to issue equitable

19   orders may not go beyond what is necessary to correct the underlying constitutional violations which

20   form the actual case or controversy. 18 U.S.C. § 3626(a)(1)(A); Summers, 555 U.S. at 493; Steel Co. v.

21   Citizens for a Better Env’t, 523 U.S. 83, 103-104 (1998).

22           B.      Analysis

23           Plaintiff has not met the requirements for the injunctive relief he seeks in this motion. The Court

24   is required to screen complaints brought by prisoners seeking relief against a governmental entity or

25   officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). Plaintiff’s complaint, or any

26   portion thereof, is subject to dismissal if it is frivolous or malicious, if it fails to state a claim upon which

27   relief may be granted, or if it seeks monetary relief from a defendant who is immune from such relief.

28   28 U.S.C. § 1915A(b)(1), (2); 28 U.S.C. § 1915(e)(2)(B)(ii). The Court has not yet screened Plaintiff’s

                                                            2
1    complaint and determined whether there are any cognizable claims in this action. The mere pendency

2    of this action does not provide a basis for the Court to issue an order for the injunctive relief that Plaintiff

3    seeks.

4             Inmates have a fundamental constitutional right of access to the courts. Lewis v. Casey, 518

5    U.S. 343, 346 (1996); Silva v. Di Vittorio, 658 F.3d 1090, 1101 (9th Cir. 2011); Phillips v. Hust, 588

6    F.3d 652, 655 (9th Cir. 2009). However, to state a viable claim for relief, Plaintiff must show that he

7    suffered an actual injury, which requires “actual prejudice to contemplated or existing litigation.”

8    Nevada Dep’t of Corr. v. Greene, 648 F.3d 1014, 1018 (9th Cir. 2011) (citing Lewis, 518 U.S. at 348)

9    (internal quotation marks omitted); Christopher v. Harbury, 536 U.S. 403, 415 (2002); Lewis, 518

10   U.S. at 351; Phillips, 588 F.3d at 655.

11            A prisoner cannot submit conclusory declarations of injury by claiming his access to the courts

12   has been impeded. Thus, it is not enough for an inmate to show some sort of denial of access without

13   further elaboration. Plaintiff must demonstrate “actual injury” from the denial and/or delay of access.

14   The Supreme Court has described the “actual injury” requirement:

15            [T]he inmate … must go one step further and demonstrate that the alleged
              shortcomings in the library or legal assistance program hindered his efforts to pursue a
16            legal claim. He might show, for example, that a complaint he prepared was dismissed
              for failure to satisfy some technical requirement which, because of deficiencies in the
17
              prison’s legal assistance facilities, he could not have known. Or that he suffered
18            arguably actionable harm that he wished to bring before the courts, but was so stymied
              by inadequacies of the law library that he was unable even to file a complaint.
19
20   Lewis, 518 U.S. at 351.
21            In this instance, Plaintiff has failed to allege or demonstrate “actual injury” by the failure of
22   access to photocopy services. Thus, Plaintiff has failed to demonstrate that in the absence of preliminary
23   injunctive relief he is likely to suffer actual injury in prosecuting his case. “Speculative injury does not
24   constitute irreparable injury sufficient to warrant granting a preliminary injunction.” Caribbean Marine
25   Servs. Co. v. Baldridge, 844 F.2d 668, 674 (9th Cir. 1988), citing Goldies Bookstore, Inc. v. Superior
26   Court, 739 F.2d 466, 472 (9th Cir. 1984). Plaintiff has provided no basis for this Court to interfere with
27   the prison’s administration of its access to the law library and legal property, and his request for
28   injunctive relief should be denied.
                                                            3
1             Based on the foregoing, the Court will recommend that Plaintiff’s motion be denied.

2                                                       III.

3                                    ORDER AND RECOMMENDATION

4             According, the Clerk of the Court is HEREBY DIRECTED to randomly assign a District Judge

5    to this action.

6             Further, for the reasons explained above, IT IS HEREBY RECOMMENDED that Plaintiff’s

7    motion for an order directing that he be provided law library access (ECF No. 8.) be DENIED.

8             This Findings and Recommendation will be submitted to the United States District Judge

9    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

10   after being served with this Findings and Recommendation, Plaintiff may file written objections with

11   the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

12   Recommendation.” Plaintiff is advised that failure to file objections within the specified time may result

13   in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing

14   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

15
16   IT IS SO ORDERED.

17   Dated:     October 31, 2018
18                                                      UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27
28

                                                         4
